Citation Nr: 0602635	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-25 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
including as secondary to service-connected myositis of the 
right shoulder.

2.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the cervical spine, 
including as secondary to service-connected myositis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946 and from October 1950 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 2002 
& Supp. 2005) and 38 C.F.R. § 20.099(c) (2005).

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2006, the Board received additional medical 
treatment records from the veteran.  He also submitted a 
form, on which he indicated that he wished to have this new 
evidence remanded to the Agency of Original Jurisdiction 
(AOJ) for adjudication of the additional evidence.  
Therefore, a remand is necessary to afford the veteran his 
desired due process.

Additionally, as noted above, the veteran testified before 
the undersigned in September 2005.  At that time, he 
indicated that he sought treatment at the Dallas VA Medical 
Center on Lancaster Road for a brief period in 1978 or 1979 
and beginning again in 1999.  In between the veteran 
indicated that he treated himself.  There are no records from 
the VA Medical Center dated in the 1970s in the veteran's 
claims file.  Additionally, the oldest outpatient treatment 
records associated with the veteran's claims file are dated 
in March 2001.  The Board finds that the veteran's VA medical 
records must be requested and, if obtained, associated with 
the claims file.

Therefore, due process demands that these claims are REMANDED 
for the following:

1.  The AMC/RO should request VA treatment records 
pertaining to the veteran from 1978 to 1980 and 
from 1999 to 2001 from the Dallas VA medical 
facility(ies) and associate them with the veteran's 
claims file.

2.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claims, to include a summary 
of the evidence and applicable law and regulations, 
not previously provided, considered pertinent to 
the issues currently on appeal since the January 
2004 SSOC.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


